Citation Nr: 0412361	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  03-16 372	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include sinusitis.

2.  Entitlement to service connection for residuals of renal 
cell cancer.

3.  Entitlement to service connection for cervical spine 
disability.

4.  Entitlement to service connection, to include on a 
secondary basis, for peripheral vascular disease of the left 
lower extremity.

5.  Entitlement to service connection, to include on a 
secondary basis, for peripheral vascular disease of the right 
lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
September 1991.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, and from a July 2003 rating 
decision by the RO in Winston-Salem, North Carolina.

In September 2003, within 90 days of certification of the 
case to the Board, the veteran submitted additional evidence 
with a waiver of initial RO consideration.

On his VA Form 9 of May 2003, the veteran requested a hearing 
before a traveling Veterans Law Judge.  In a December 2003 
statement, the veteran withdrew his request for such a 
hearing.

The issues of entitlement to service connection for cervical 
spine disability and for peripheral vascular disease of the 
left and right lower extremities are addressed in a remand at 
the end of this action.


FINDINGS OF FACT

1.  The veteran's sinus disability originated in service.

2.  The veteran's renal cell cancer originated in service.


CONCLUSIONS OF LAW

1.  A respiratory disorder, identified as chronic sinusitis, 
was incurred during active military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  Residuals of renal cell cancer were incurred during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), was signed into law.  
On August 29, 2001 VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003)).

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the pertinent regulations have 
been fulfilled.

The record reflects that in response to his September 2001 
request for service connection, the veteran was advised via a 
January 2002 correspondence of the information and evidence 
necessary to substantiate his claims, and advised as to which 
evidence would be obtained by him and which evidence would be 
retrieved by VA; the correspondence also made it clear that 
he should submit any medical evidence in his possession.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  His claims 
were thereafter adjudicated in a June 2002 rating decision.  
See generally, Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  The veteran was provided with notice of the June 
2002 rating decision, and in response to his notice of 
disagreement was provided with a statement of the case in 
April 2003 which notified him of the issues addressed, the 
evidence considered, the adjudicative actions taken, the 
decisions reached, the pertinent law and regulations, and the 
reasons and bases for the decisions.  The statement of the 
case also provided the veteran with the text of the 
regulations implementing the VCAA.
 
Based on the procedural history of this case, and in 
particular the January 2002 VA correspondence and April 2003 
statement of the case, it is the conclusion of the Board that 
VA has no outstanding or unmet duty to inform the veteran 
that any additional information or evidence is needed.  It is 
clear from submissions by and on behalf of the veteran that 
he is fully conversant with the legal requirements in this 
case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were obtained by the RO.  
Records from the following sources are on file:  service 
medical records; private medical records for September 1992 
to August 1998 (including from the Atlanta Urological 
Institute, Pinehurst Surgical Clinic; Southern Regional 
Medical Center; and the South Fulton Medical Center); and VA 
treatment records for June 1998 to March 2003.  The Board 
notes that the veteran identified a Dr. Jeffrey Kunkes as 
having records pertinent to his sinus disability claim.  Dr. 
Kunkes' office informed VA in March 2003 that no records for 
the veteran were available.  The Board notes, however, that 
the veteran himself has submitted pertinent hospital records 
of his treatment by Dr. Kunkes.  In any event, given the 
disposition of the claim for service connection for sinus 
disability described below, the Board finds that the veteran 
has not been prejudiced by any failure to assist him in 
obtaining any records in support of his claims.
 
The Board recognizes that the veteran has not been afforded 
VA examinations addressing the etiology of his claimed 
disorders.  As will be discussed below, the Board finds that 
the record as currently constituted supports the claims for 
service connection for sinus disability and for residuals of 
renal cell cancer.  The veteran consequently has not been 
prejudiced by any failure of VA to obtain medical opinions 
addressing the etiology of the above conditions.
 
In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  Service incurrence or aggravation of a 
malignant tumor during wartime service may be presumed if it 
is manifested to a compensable degree within one year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2003).

I.  Sinus disability

Factual background

Service medical records document treatment for occasional 
upper respiratory infections and pharyngitis.  The veteran 
presented in May 1987 with purulent nasal discharge and was 
diagnosed with acute sinusitis; sinus X-ray studies were 
normal.  He was treated in December 1988 for a possible 
recurrence of sinusitis, and the service medical records 
indicate that he required treatment with antibiotics for an 
episode of sinusitis while serving in the Persian Gulf.  The 
report of the veteran's retirement examination noted a 
history of recurrent sinusitis, but was negative for any 
clinical finding or diagnosis of sinusitis.  

The report of a February 1992 VA general medical examination 
indicates that examination of the veteran's head and face was 
considered normal.

On file are private medical records for September 1992 to 
August 1998 showing that the veteran underwent a Computed 
Tomography (CT) scan of his sinuses in September 1992, which 
revealed areas of mucoperiosteal thickening and sinus 
abnormalities with significant changes of sinus disease 
suspicious for polyp involvement.  The studies also showed 
concha bullosa bilaterally, with nasal septal deviation to 
the left.  The records show that the veteran thereafter 
underwent a nasal polypectomy and functional endoscopic 
antral ethmoid sphenoidectomy in November 1992 based on a 
diagnosis of chronic sinusitis and nasal polyps.

VA treatment records for June 1998 to March 2003 document 
treatment for episodes of sinusitis, and show that a CT scan 
in June 1998 disclosed the presence of mild left ethmoid and 
right frontoethmoid sinus disease.

The veteran was afforded a VA examination in April 2002, at 
which time he reported that he first experienced sinus 
disease in the early 1990s and indicated that since that time 
he had experienced chronic rhinorrhea, coryza, nasal 
congestion and stuffiness aggravated by pollen of various 
types, although he clarified that his symptoms occurred 
throughout the year.  Following physical examination of the 
veteran the examiner diagnosed allergic rhinitis with history 
of sinusitis with residuals.

The veteran was afforded a hearing before a hearing officer 
at the RO in January 2003, at which time he testified that he 
was treated in service and thereafter for sinus problems.



Analysis

Service medical records document treatment for several 
episodes of sinusitis, including an episode requiring a 
course of antibiotics shortly before his retirement.  
Although the report of his retirement examination was 
negative for clinical evidence of sinusitis, the examiner did 
note that the veteran had a history of recurring sinusitis.  
Post-service medical records show that within one year of 
service the veteran demonstrated diagnostic evidence of sinus 
disease that shortly thereafter resulted in surgery for a 
diagnosis of, inter alia, chronic sinusitis, and that the 
veteran has continued to experience episodes of sinusitis 
even after surgery.  The Board notes that while the April 
2002 examiner diagnosed sinusitis by history only, the 
examiner also recognized the current presence of residuals.

In short, the veteran developed recurring episodes of 
sinusitis in service, he has continued to experience 
recurring episodes of sinusitis, and his sinus problems were 
considered, within one year of his retirement from service, 
severe enough to warrant surgical intervention.  In light of 
the above, the Board finds that the evidence supporting the 
claim is at least in equipoise with that against the claim.  
Accordingly, service connection is in order for a respiratory 
disorder, identified as chronic sinusitis.  38 U.S.C.A. 
§ 5107 (West 2002).


II.  Residuals of renal cell cancer

Factual background

Service medical records show that the veteran was treated for 
prostatitis in 1977.  At his retirement examination a digital 
rectal examination was normal, but the urinalysis report 
contained the notation "TR" under the entry for occult 
blood.  The service medical records are negative for any 
finding or diagnosis of kidney cancer.

Private medical records for September 1992 to August 1998 
show that the veteran was hospitalized in April 1993 for 
evaluation of microscopic hematuria as well as for a left 
renal mass.  An April 1993 CT scan of the abdomen disclosed 
the presence of a large neoplasm involving the superior half 
of the left kidney with extension of the tumor beyond the 
renal capsule.  An abdominal aortogram and renal arteriogram 
in April 1993 demonstrated the presence of very large 
hypervascular mass occupying the upper half of the left 
kidney; the impression was large hypervascular renal cell 
carcinoma with extra-renal extension of the tumor.  The 
veteran thereafter underwent a left thoracoabdominal radical 
nephrectomy.  The pathology report confirmed the presence of 
renal cell carcinoma and noted that the tumor contained large 
areas of dense fibrosis with macrophages consistent with old 
areas of hemorrhage.

VA treatment records for June 1998 to March 2003 document 
that the veteran is status post left nephrectomy.

On file is a November 2002 statement by O.F.L., M.D., who 
indicates that the veteran underwent a radical nephrectomy in 
April 1993, at which time he was found to have a very large 
renal cell carcinoma.  Dr. O.F.L. concluded that there was a 
very distinct and likely possibility that this tumor may have 
been present prior to 1991 and growing slowly during that 
time. 

At his January 2003 hearing before a hearing officer, the 
veteran testified that trace amounts of blood were found in 
his urine at his retirement physical.

Analysis

Although service medical records are silent for any finding 
or diagnosis of kidney disability, the report of a urinalysis 
performed in connection with the veteran's retirement from 
service contains a notation which is consistent with a 
finding of trace amounts of blood.  In April 1993 the veteran 
presented with blood in his urine, as well as the presence of 
a left renal mass which was shortly thereafter determined to 
represent a tumor.  A pathological study of the tumor 
revealed findings suggesting prior hemorrhaging of blood from 
the tumor, and Dr. O.F.L., in his November 2002 statement, 
essentially concluded that it was likely that the veteran's 
left renal tumor had developed prior to 1991 (or, during the 
veteran's period of service).

The Board finds that Dr. O.F.L.'s statement is supported by 
the urinalysis findings at the veteran's retirement 
examination.  The evidence of record essentially shows that 
the veteran had trace amounts of blood in his urine 
(hematuria) at service retirement, that within two years of 
retirement he again presented with hematuria, and that his 
tumor showed old areas of hemorrhaging.  Given the above, and 
particularly as Dr. O.F.L.'s statement is uncontradicted by 
any competent medical evidence and is consistent with the 
evidence of record, the Board finds that the evidence 
supporting the claim is at least in equipoise with that 
against the claim.  Accordingly, service connection is in 
order for residuals of a left nephrectomy.  38 U.S.C.A. 
§ 5107 (West 2002).


ORDER

Entitlement to service connection for a respiratory disorder, 
identified as chronic sinusitis, is granted.

Entitlement to service connection for residuals of renal cell 
cancer is granted.


REMAND

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  

The veteran contends that he has cervical spine disability as 
the result of service.  Service medical records show that he 
presented in January 1976 with complaints of mild neck 
soreness following exercise, as well as malaise, febrile 
episodes and nausea; he was diagnosed with gastrointestinal 
viral syndrome.  An October 1968 treatment note indicates 
that he reported experiencing a sore throat, headache and 
neck discomfort; he was diagnosed with an upper respiratory 
infection.  In September 1969 he complained of pain affecting 
his upper left back with certain movements of his head and 
left arm.  The records also show that he sustained a 
laceration to his forehead in March 1987.

VA treatment records on file show that mid and lower cervical 
spondylosis was demonstrated on X-ray studies performed in 
June 1998.  At his January 2003 hearing, the veteran 
testified that the left shoulder and back problems in service 
represented the onset of his cervical spondylosis, and that 
his neck symptoms had persisted since that time.  Under the 
circumstances, the Board is of the opinion that VA 
examination of the veteran would be helpful in the 
adjudication of his claim.  See Charles v. Principi, 16 Vet. 
App. 375 (2002).

Turning to the claims for service connection for peripheral 
vascular disease of the left and right lower extremities, the 
veteran contends either that the disorders originated in 
service, or that they were caused or chronically worsened by 
his service-connected diabetes.  

The Board first notes that although the RO developed the 
claims on both a direct and a secondary service-connection 
basis, the RO has not advised the veteran of the provisions 
of 38 C.F.R. § 3.310, pertaining to claims based on secondary 
service connection.  

Service medical records show that on periodic medical 
examinations and at his retirement examination, the veteran 
reported experiencing occasional leg cramps after physical 
training.  The service medical records are negative for any 
finding or diagnosis of peripheral vascular disease affecting 
either lower extremity.  Private and VA medical records for 
September 1992 to August 1998 document treatment since 1998 
for peripheral vascular disease of the lower extremities.

The veteran was afforded a VA examination in April 2002, at 
which time the examiner noted that the veteran was first 
diagnosed with diabetes in 2001, whereas the veteran had a 
documented history of significant peripheral vascular disease 
with intermittent claudication since the 1990s.  Following 
physical examination of the veteran the examiner concluded 
that the peripheral vascular disease was not caused by the 
veteran's diabetes.  The examiner notably did not address 
whether the bilateral lower extremity peripheral vascular 
disease was aggravated by the diabetes, or address whether 
the bilateral condition is otherwise related to service.  The 
Board consequently is of the opinion that further examination 
of the veteran is warranted.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to the claims remaining on 
appeal.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
veteran which have not been secured 
previously.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

3.  Thereafter, the RO should 
arrange for the veteran to undergo a 
VA orthopedic examination by a 
physician with appropriate expertise 
to determine the nature, extent and 
etiology of any cervical spine 
disability.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be 
performed, and all findings should 
be reported in detail.  With respect 
to any cervical spine disorder 
found, the examiner should be 
requested to provide an opinion as 
to whether it is at least as likely 
as not that the disorder is 
etiologically related to the 
veteran's period of service.

The rationale for all opinions 
expressed should be provided.  The 
veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for 
review.  The examination report is 
to reflect whether such a review of 
the claims file was made.

4.  The RO should also arrange for 
the veteran to undergo a VA 
examination by a physician with 
appropriate expertise to determine 
the nature, extent and etiology of 
his peripheral vascular disease of 
the left and right lower 
extremities.  All indicated studies 
should be performed, and all 
findings should be reported in 
detail.  The examiner should be 
requested to provide an opinion as 
to whether it is at least as likely 
as not that the veteran's left and 
right lower extremity peripheral 
vascular disease is etiologically 
related to the veteran's period of 
service, or was caused or 
chronically worsened by his service-
connected diabetes.

The rationale for all opinions 
expressed should be provided.  The 
veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for 
review.  The examination report is 
to reflect whether such a review of 
the claims file was made.

5.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the 
RO should re-adjudicate the issues 
remaining on appeal.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.  
The supplemental statement of the case should provide the 
veteran with the text of 38 C.F.R. § 3.310.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999). 

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals 


for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



